United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1260
Issued: August 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 19, 2017 appellant, through counsel, filed a timely appeal from a March 21, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The record provided to the Board includes evidence received after OWCP issued its March 21, 2107 decision.
The Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
OWCP’s July 25, 2016 loss of wage-earning capacity (LWEC) determination is warranted.
FACTUAL HISTORY
On April 29, 2005 appellant, then a 55-year-old flat sorter clerk, filed a traumatic injury
claim (Form CA-1) alleging that, on April 26, 2005, she felt pain in her left knee as she turned
after picking up a tub of mail in the performance of duty. She stopped work on April 29, 2005 and
returned to work the next day on April 30, 2005. OWCP accepted the claim for left knee strain,
posterior horn left medial meniscus tear, and osteoarthritis of the left knee and paid appellant
intermittent compensation benefits on the supplemental rolls as of July 29, 2005.
Appellant underwent an OWCP-authorized left knee arthroscopy on June 21, 2005 and
arthroscopy of the left knee and partial posterior horn medial meniscectomy on July 26, 2006,
which were performed by Dr. Thomas M. Matelic, a Board-certified orthopedic surgeon. On
September 5, 2006 Dr. Matelic performed a left total knee arthroplasty and on January 4, 2007 he
performed a left knee manipulation under anesthesia.
Appellant returned to limited-duty work for six hours per day on February 14, 2007.
Effective March 18, 2007, she began performing sedentary work on a full-time basis. Effective
July 21, 2007, appellant performed limited-duty work as a modified flat sorting machine operator.
By decision dated October 12, 2007, OWCP determined that the modified flat sorting machine
operator position appellant had performed since July 21, 2007 reasonably and fairly represented
her wage-earning capacity and she had no loss of wage-earning capacity.
In a January 22, 2010 report and work capacity evaluation, Dr. Michael E. Holda, a Boardcertified orthopedic surgeon and OWCP referral physician,4 related that appellant was permanently
restricted to sedentary work.
Appellant continued to perform limited-duty work until June 26, 2010, when she stopped
work as the employing establishment no longer had work available within her restrictions.
In an August 2, 2010 letter, OWCP requested that Dr. Gregory J. Golladay, appellant’s
attending physician and a Board-certified orthopedic surgeon, review the statement of accepted
facts and provide an opinion as to whether appellant had any residuals from her accepted
conditions. Dr. Golladay was also asked whether she was capable of performing the full duties of
her date-of-injury position as a flat sorter clerk with or without restrictions.
In a September 20, 2010 progress note, Dr. Golladay opined that appellant had to work in
a sedentary capacity. He further indicated that this restriction had been consistent over the last
couple of years. In his September 20, 2010 duty status report, Dr. Golladay noted that appellant
had permanent sedentary restrictions as of May 1, 2007.

4

Dr. Holda performed an impairment evaluation of appellant’s left knee

2

In a February 12, 2011 report, Dr. Emmanuel N. Obianwu, a Board-certified orthopedic
surgeon, opined that appellant was permanently restricted to sedentary tasks with a lifting
restriction.5
On February 24, 2011 OWCP referred appellant to vocational rehabilitation services to
assist her in returning to work. It noted that she was capable of performing sedentary work.
On March 1, 2011 vocational rehabilitation services were initiated by a vocational
rehabilitation counselor. In his March 11, 2011 initial vocational assessment, the vocational
rehabilitation counselor noted appellant’s employment history and determined that she had
transferable skills in sales, customer service, telephone work, and bench work type of positions.
He noted that she did not have a high school diploma or specific vocational skills, which translated
to a specific, existing career opportunity.
On April 21, 2011 OWCP advised appellant that the employing establishment was unable
to identify a job which met her restrictions.
Appellant was scheduled for vocational testing with Dr. Barbara Homrich, PhD, a licensed
clinical psychologist. Dr. Homrich evaluated appellant on May 20 and 21, 2011 for psychological,
neuropsychological, and vocational testing. In her May 21, 2011 report, she opined that
appellant’s current emotional state was a manifestation of compounded grief and loss issues related
to the loss of her employment of 20 plus years in the employing establishment and the consequent
physical inabilities affecting her otherwise socially active lifestyle. Dr. Homrich indicated that
appellant was within an average range of intelligence. However, a deeper look at appellant’s
general academic achievement abilities indicated marked deficiencies. Dr. Homrich noted that
learning disabilities involved difficulties in developing skills in reading (most commonly), writing,
listening, speaking, reasoning, spelling, and math. She indicated that, consistent with the literature,
appellant appeared to perform best on tasks requiring holistic, right brain, simultaneous processing,
and worse on those requiring sequential processing, which was expressed in difficulties with
planning, reading, and numerical ability. Essentially, this indicated a poorly functioning executive
ability in which appellant experienced difficulty attending to stimuli while simultaneously
performing other mental tasks. Dr. Homrich indicated that appellant demonstrated the capacity to
learn new skills, and a genuine willingness to adapt within a new working environment. She
further indicated that appellant’s elevated symptoms of depression and anxiety would likely remit
with increased social involvement, meaningful employment, and regained feelings of self-worth
and productivity.
In a July 30, 2011 report, the vocational rehabilitation counselor summarized the results of
Dr. Homrich’s report. He also administered a wide range achievement test in response to
appellant’s report of longstanding problems with short-term memory and learning. The vocational
rehabilitation counselor indicated that a simple repetitive job with only a few different tasks would
be appellant’s most successful job choice. Various testing, including a Career Assessment
Inventory, Weschler’s Adult Intelligence Scales, and Sheeban Disability Scale, were also

5
Dr. Obainwu was selected to resolve a conflict in medical opinion regarding the permanent partial impairment of
appellant’s left lower extremity.

3

performed. The vocational rehabilitation counselor also noted that Dr. Obianwu had provided
work restrictions which indicated that appellant could work eight hours a day in a sedentary job.
In March 2012, the vocational rehabilitation counselor completed a job classification form
(OWCP-66) for the position of ticket sales and mail clerk (private industry) from the Department
of Labor’s Dictionary of Occupational Titles. The positions were listed as sedentary and within
appellant’s vocational and physical abilities.
On April 13, 2012 appellant indicated that her disability retirement had been approved. On
June 28, 2012 she retroactively elected FECA benefits, effective April 26, 2005.
In an October 8, 2012 report, Dr. Golladay advised that appellant could return to work with
permanent sedentary restrictions up to eight hours a day. She was restricted to lifting no more than
50 pounds and she should avoid kneeling, stooping, ladders, and stairs.
In an October 9, 2012 report, Dr. Thomas G. Akre, an osteopath and OWCP referral
physician, indicated that appellant had a failed left total knee replacement with ankyloses and
secondary complex regional pain syndrome and possible malrotation of knee replacement. He
indicated that revision knee replacement was indicated. Dr. Akre opined that appellant could
continue with permanent sedentary work restrictions with occasional walking and a 10-pound
weight limit.
In a January 2, 2013 report, Dr. Golladay agreed with Dr. Akre’s permanent work
restrictions of a sit-down job with occasional walking and a 10-pound weight limit. He opined,
however, that appellant did not require a revision knee replacement as her knee could be rotated.
In a March 21, 2013 letter, OWCP advised appellant that the position of ticket seller or a
similar position was suitable to her medical and vocational limitations. She was further advised
that she would receive 90 days of placement assistance to help her locate work in this position.
OWPC indicated that appellant’s wage-loss compensation benefits would be reduced based upon
the salary of a ticket seller or similar job at the end of the 90-day placement assistance period.
Following the 90-day placement assistance period, vocational rehabilitation services were
extended until the conclusion on April 14, 2015. While appellant underwent on-the-job training
as a ticket seller, she was unable to secure work during the placement assistance period.
An updated labor market survey dated April 21, 2015 identified the positions of
receptionist, customer service representative, and cashier as being medically and vocationally
appropriate for appellant’s accepted work-related conditions. The positions were also noted to be
reasonably available within appellant’s commuting area.
In May 11, 2015 and June 6, 2016 reports, Dr. Thomas M. Matelic, a Board-certified
orthopedic surgeon, reported that appellant’s continued problems with her left knee were related
to the total knee arthroplasty which was a result of and directly related to work injury that she
sustained. He noted that no further surgery was indicated. In a June 10, 2016 note, Dr. Matelic
advised that appellant had permanent restrictions of sedentary work only with lifting no greater
than 10 pounds.

4

Updated CA-66 forms for the targeted positions of customer service representative and
cashier were provided. The customer service representative position, DOT # 239.362-014, was
noted as having alternative titles of adjustment clerk, application clerk, order clerk, outside contact
clerk, and service representative. The job description indicated that a customer service
representative would interview applicants and record interview information into a computer for
water, gas, electric, telephone, or cable television system service; talk with customers by telephone
or in person and receive orders for installation, turn-on, discontinuance, or change in service; fill
out contract forms, determine charges for service requested, collect deposits, prepare change of
address records, and issue discontinuance orders, using computer; may solicit sale of new or
additional services; may adjust complaints concerning billing or service rendered, refer complaints
of service failures to designated departments for investigation; may visit customers at their place
of residence to investigate conditions preventing completion of service-connection orders and to
obtain contract and deposit when service is being used without contract; and may discuss cable
television equipment operation with customer over telephone to explain equipment usage and to
troubleshoot equipment problems. The physical requirements of the customer service
representative was noted as sedentary work with no lifting greater than 10 pounds, no climbing,
balancing, stooping, kneeling, crouching, crawling, occasional reaching, handling, frequent
fingering, no feeling, constant talking, and hearing. The vocational rehabilitation counselor
indicated that the specific vocational preparation of 6 to 12 months was met based on appellant’s
past experience as a grocery clerk/cashier and a residential property manager prior to joining the
employing establishment. The position paid a weekly wage of $340.00 and was found to be
performed in sufficient numbers to make it reasonably available to appellant within her commuting
area.
On June 22, 2016 OWCP informed appellant of its proposed notice of reduction of her
compensation benefits based on her capacity to earn wages as a customer service representative,
DOT # 239.362-014, at the rate of $340.00 per week. Appellant was afforded 30 days to submit
any evidence or argument for any disagreement with the proposed reduction notice.
In a July 25, 2016 report, Dr. Matelic continued to opine that appellant had permanent
restrictions of sedentary work only with lifting no greater than 10 pounds.
By decision dated July 25, 2016, OWCP reduced appellant’s compensation, effective
July 26, 2016, after determining that she had the capacity to earn wages of $340.00 per week as a
customer service representative. It applied the formula set forth in Albert C. Shadrick6 in
calculating her wage-earning capacity.
On August 1, 2016 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The telephonic hearing took place on February 17, 2017. Counsel
argued that appellant’s life-long learning disability was not detected when a transferable skills
analysis was done. Accordingly, counsel argued that the customer service representative position,
which involved dealing with customers and resolving problems, was not suitable for appellant.
Evidence received included a February 28, 2017 cover letter from appellant’s counsel and
a duplicative copy of Dr. Homrich’s May 21, 2011psychological evaluation.

6

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

5

In an August 9, 2016 report Dr. Matelic continued to opine that appellant’s condition had
not changed and no further surgery was indicated. He indicated that appellant had the same
permanent restrictions.
By decision dated March 21, 2017, an OWCP hearing representative denied modification
of the July 25, 2016 wage-earning capacity determination. He found that an evaluation of
Dr. Homrich’s report did not establish a lack of appellant’s vocational ability to be gainfully
employed as a customer service representative. Thus, there was no error in the original
determination. There was also no evidence which indicated that the selected position was not
vocationally or medically suitable to appellant.
LEGAL PRECEDENT
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, his or her wage-earning capacity is determined with due
regard to the nature of her injury, degree of physical impairment, usual employment, age,
qualifications for other employment, the availability of suitable employment, and other factors and
circumstances which may affect their wage-earning capacity in their disabled condition.7 Wageearning capacity is a measure of the employee’s ability to earn wages in the open labor market
under normal employment conditions.8 The job selected for determining wage-earning capacity
must be a job reasonably available in the general labor market in the commuting area in which the
employee lives.9
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.10 The burden of proof is on the
party attempting to show a modification of the loss of wage-earning capacity determination.11
ANALYSIS
The Board finds this case is not in posture for decision.
Appellant has not alleged a change in the nature and extent of her injury-related condition
or that she had been retrained or otherwise vocationally rehabilitated. Instead, through counsel,

7

E.W., Docket No. 14-584 (issued July 29, 2014); 5 U.S.C. § 8115(a).

8

Albert L. Poe, 37 ECAB 684, 690 (1986).

9

Id.

10

C.R., Docket No. 14-111 (issued April 4, 2014); Sharon C. Clement, 55 ECAB 552 (2004).

11

See T.M., Docket No. 08-975 (issued February 6, 2009).

6

she contended that Dr. Homrich’s May 21, 2011 report established that the selected position of
customer service representative was not suitable.
In her May 21, 2011 report, Dr. Homrich opined, in pertinent part, that appellant’s learning
disabilities involved difficulties in reading, writing, listening, speaking, reasoning, spelling, and
math. Essentially, this related to appellant having a poorly functioning executive ability to attend
to stimuli while simultaneously performing other mental tasks. Dr. Homrich indicated that
appellant appeared to perform best on tasks which required holistic, right brain, simultaneous
processing, and worse on those tasks which required sequential processing, such as planning,
reading, and numerical ability. Appellant also demonstrated the capacity to learn new skills and a
willingness to adapt within a new working environment. The vocational rehabilitation counselor
found that the specific vocational preparation of 6 to12 months of the selected customer service
representative position was satisfied and the position was vocationally suitable based on
appellant’s prior work experience as a grocery clerk/cashier and as a residential proper manager
prior to working for the employing establishment.
The position description of the selected customer service representative position indicates
that appellant not only would not only interview applicants and record information into a computer,
but would also determine charges for service requested, collect deposits, prepare change of address
records, and issue discontinuance orders, using a computer. Additionally, appellant may be
involved in other duties which involved sales, complaints concerning billing or service rendered,
investigation into conditions which prevented completion of service-connection orders, and having
to obtain contract and deposit when service was being used without contract. She may also have
to discuss and explain equipment usage and to troubleshoot equipment problems. Dr. Homrich
specifically opined that appellant had a poorly functioning executive ability to attend to stimuli
while simultaneously performing other mental tasks. She also did not do well on tasks which
required sequential processing, such as planning, reading, and numerical ability.
OWCP procedures provide that in assessing an employee’s ability to perform in a
constructed position, if the evidence is unclear, equivocal, or if the evidence is old enough to be
considered stale (generally greater than eighteen months old), the claims examiner should seek
clarification from the attending physician, second opinion, or referee specialist as appropriate.12
Dr. Homrich’s 2011 report required clarification as to whether appellant could actually perform
the duties of the constructed customer service position, given her learning disabilities and mental
status. Dr. Homrich was never specifically asked whether appellant could perform the duties of
this position. Thus, the question of whether the duties involved in the constructed position would
require appellant to simultaneously perform mental tasks which require sequential processing,
such as planning, reading, and numerical ability, must be addressed by Dr. Homrich before it can
be determined whether the selected position is vocationally suitable for appellant. Furthermore,
the Board notes that Dr. Homrich’s 2011 report was stale by the time OWCP made its LWEC
determination on July 25, 2016.

12
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816.4(d) (June 2013).

7

Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While appellant has the responsibility to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice is
done.14 Accordingly, once OWCP undertakes to develop the medical evidence, it has the
responsibility to do so in the proper manner.15 As it undertook development of the medical
evidence by referring appellant to Dr. Homrich, it had an obligation to secure an opinion
adequately addressing the relevant issues.16 For this reason, the Board finds that the case is not in
posture for decision as a supplemental opinion is required. The case will be remanded to OWCP
for a supplemental report. After such further development as OWCP deems necessary, an
appropriate decision should be issued regarding this matter.
13

CONCLUSION
The Board finds that this case is not in posture for decision.

13

Vanessa Young, 55 ECAB 575 (2004).

14

Richard E. Simpson, 55 ECAB 490 (2004).

15

Melvin James, 55 ECAB 406 (2004).

16
Mae Z. Hackett, 34 ECAB 1421 (1983) wherein the Board has held that, once OWCP begins to develop the
medical evidence, it has the responsibility to obtain an evaluation which will resolve the issue involved in the case.

8

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

